Citation Nr: 1808523	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, to include as a residual of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel






INTRODUCTION

The appellant was a member of the United States Navy Reserve between March 1979 and May 1993.  During that time, he had periods of active duty for training (ACDUTRA) and periods of inactive duty training (INACDUTRA), as well as a verified initial period of ACDUTRA from March 26, 1979 to July 25, 1979.  

As noted in the prior remand, the appellant is deemed a Veteran due to his already service-connected sinusitis.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida that denied the Veteran claims of entitlement to service connection for a right upper lobe nodule, to include as due to exposure to asbestos; bilateral hearing loss; and tinnitus.

In a June 2015 decision, the Board denied service connection for a chronic pulmonary/respiratory/lung disability-including as due to asbestos exposure, and remanded the issue of service connection for hearing loss and tinnitus.

The Veteran appealed the June 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Memorandum Decision, the Court vacated that portion of the Board decision and remanded the case to the Board for readjudication.  Judgment was entered in February 2017.  Thereafter, the case was returned to the Board, consistent with the Court's judgment.

In July 2017, the Board remanded the claim for additional development as directed by the Court's February 2017 Memorandum Decision, to include obtaining an addendum medical opinion to resolve medical question regarding conflicting factual evidence of whether the Veteran's diagnosed granuloma of the right upper lobe was a type of interstitial lung disease and/or a type of restrictive lung disease. 

With regard to the Board's June 2015 remand of the issues of entitlement to service connection for bilateral hearing loss and tinnitus, the record suggests that such development has been completed.  A supplemental statement of the case was issued in April 2016, and an informal hearing presentation was submitted in October 2016.  Nevertheless, these claims have not yet been recertified to the Board and are still under the jurisdiction of the RO.  Because the Board does not have jurisdiction over these issues, they will not be discussed herein.  Nonetheless, these issues are REFERRED to the RO for the appropriate development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An additional remand is necessary to ensure compliance with the Board's July 2017 remand directives.  In this regard, the Board remanded the case in order to obtain opinion as to whether the Veteran's granuloma of the right upper lobe is a type of interstitial lung disease or restrictive lung disease, whether the Veteran has an eosinophilic granuloma, and whether any lung disease is related to asbestos exposure in-service; however, the August 2017 VA examiner's addendum opinion is inadequate.  Although the Board regrets any further delay, the case must again be remanded to ensure full compliance with its July 2017 instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In response to the Board's remand, an addendum medical opinion was obtained from a fee-basis physician in August 2017.  The examiner noted that the Veteran's claims file was reviewed, to include the evidence specifically listed by the Board in the July 2017 remand directives, and opined that it was less likely than not that any lung disease found to be present is the result of disease or injury in service, to include as due to asbestos exposure.  The examiner stated that many other causes, as listed in the medical literature attached to the addendum opinion, were more likely the cause of this Veteran's lung disability.  The radiographic hallmark of asbestos-related pulmonary disease includes pleural plaques, which have not been identified on the Veteran's chest CTs thus far.  The examiner noted that a recent high-resolution CT report showed no evidence of asbestos related pleural or interstitial lung disease.  The examiner explained that restrictive lung impairment was assessed in April 2012, but was due, in large part, to the Veteran's weight and body habitus, and it was noted that a dramatic lifestyle changes and weight loss were required.  With regards to the fact that the physician also assessed a history of asbestos exposure with bibasilar scarring shown on computed tomography (CT), the examiner opined that there was no CT evidence for asbestos-related pleural or interstitial lung disease identified. 

With regard to the Court's Memorandum Decision requiring that the Board resolve the factual uncertainty whether the Veteran's granuloma of the right upper lobe is a type of interstitial lung disease or restrictive lung disease, the examiner opined that the currently diagnosed granuloma of the right upper lobe is a type of interstitial lung disease.  The examiner stated that the available objective evidence fails to meet the 50 percent probability threshold, specifically since the Veteran has a calcified granuloma in his right lung, and there are many causes of granulomas.  The examiner stated that, according to medical literature, the type of radiographic finding used to diagnose the Veteran's granuloma is not diagnostic of any specific disease, but frequently indicates residuals of a remote infectious process, and not the classical appearance of asbestos related lung disease.  

Lastly, with regard to whether the Veteran has an eosinophilic granuloma, the examiner stated that it was not possible to state whether the Veteran has such granuloma in the absence of a pathology report from a biopsy.  The examiner provided lengthy medical literature articles discussing the historical background of eosinophilic granuloma, and related case studies. 

First, in its remand, the Board asked that "If other causes are more likely [to cause the Veteran's currently diagnosed lung disability], those should be noted."  In this regard, while the examiner explained that the Veteran's lung disabilities were not the type related to asbestos exposure, and noted that "other factors" were more likely, such factors were not clearly identified.  Instead, the examiner attached lengthy medical literature without linking it to any specific facts within this case. 

Second, in resolving the factual uncertainty as to whether the Veteran's right lobe granuloma was restrictive or interstitial lung disease, the examiner opined that it was a restrictive disease, but again supported the opinion by referencing the "attached medical literature," without specifically indicating what in the literature supports this conclusion.  The examiner further disregarded the April 2012 private pulmonologist's statement that there was history of asbestos exposure and bibasilar scarring shown on CT simply by stating that there was no CT evidence for asbestos-related pleural or interstitial lung disease identified, without providing any rationale to dismiss the other physician's interpretation, who was the pulmonologist that ordered and interpreted the findings of these studies.  The Board notes that it is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Moreover, the Court has held that "generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive."  Mattern v. West, 12 Vet. App. 222, 228 (1999).

Third, with regard to whether the Veteran has an eosinophilic granuloma, the examiner stated that it was not possible to state whether the Veteran has such granuloma in the absence of a pathology report from a biopsy.  However, the Board specifically noted "If the examiner or any substitute examiner deems it advisable to conduct a further in-person examination of the Veteran, then such an examination should be scheduled and conducted."  Here, the examiner did not explain why further testing was not applicable or was not done in order to answer this question. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all outstanding VA treatment records since the most recent supplemental statement of the case are associated with the claims file. 

2.  Then, return the claims file to an appropriate VA examiner for an addendum opinion as to the nature and etiology of the Veteran's currently diagnosed lung disability.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the designated examiner is requested to:

(a)  Whether it is at least as likely as not (50 percent probability or more) that any lung disability found to be present is the result of disease or injury in service-specifically, to include conceded exposure to asbestos during ACDUTRA and INACDUTRA.  If other causes are more likely, those should be specifically noted.  

(b)  Consistent with the findings of the February 2017 Memorandum Decision, indicate whether the Veteran has an eosinophilic granuloma.  If further testing is necessary to answer this question, the examiner should conduct such testing prior to providing an opinion, or explain why such testing cannot be done. 

(c)  Consistent with the findings of the February 2017 Memorandum Decision, indicate whether the Veteran's granuloma of the right upper lobe is a type of interstitial lung disease or restrictive lung disease. 

Although a complete review of the claims file is imperative, attention is called to the following: 

(i) The September 2011 VA examination report, noting treatment for pneumonia in boot camp; and the Veteran's primary duties as a technician for the boiler, pipes, and refurbishing of the hull of ships in the U.S. Navy Reserve.  See VBMS-VA Examination, received September 10, 2011; and 

(ii) private assessment of interstitial lung disease in January 2013, and the medical nexus opinion in October 2015.  See VBMS-Medical Treatment Records - Non-Government Facility, received June 21, 2013, and June 20, 2017, respectively.

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of record, as necessary.  If the examiner is unable to provide any opinion without resort to speculation, then the examiner should explain the reasons why an opinion cannot be given without resort to speculation.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




